Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 1 of 33   PageID #: 3996
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 2 of 33   PageID #: 3997
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 3 of 33   PageID #: 3998
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 4 of 33   PageID #: 3999
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 5 of 33   PageID #: 4000
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 6 of 33   PageID #: 4001




                 Exhibit 1-A
Recap of Time Detail                                                                                                 Page 1 of 17
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 7 of 33                                               PageID #: 4002


Recap of Time Detail
 All Entries                 Matter Number      030460-000001                         Summary            Submit

     Sort by Date       Sort by Timekeeper               Date Worked        1/1/2021                 to   3/28/2021

 First Column                                           Date Billed                                 to
                                                   Invoice
 Second Column                               

                               Name /
                               Invoice
 Date          Timekeeper      Number            Hours    Amount       Description                        Matter Number   Index
                               Matthew R.                              Phone conferences with ADP
   3/5/2021    01550           Jackson            0.70       297.50    (Alice Quinn and                   030460-000001   18662513
                                                                       Joel Tennenberg) regarding
                                                                       show cause hearing
                                                                       and issues related to same in
                                                                       preparation for
                                                                       same.

                               Matthew R.                              Phone conference with Littler
   3/5/2021    01550           Jackson            0.80       340.00    Mendelson                          030460-000001   18662514
                                                                       counsel regarding show cause
                                                                       hearing and
                                                                       issues related to same in
                                                                       preparation for
                                                                       same.

                               Matthew R.                              Review and analyze
   3/5/2021    01550           Jackson            0.60       255.00    correspondence received            030460-000001   18662515
                                                                       from client as part of
                                                                       investigation and in
                                                                       preparation for show cause
                                                                       hearing.

                               Matthew R.                              Conferences with associate,
   3/5/2021    01550           Jackson            1.20       510.00    Garrett Zoghby,                    030460-000001   18662516
                                                                       regarding show cause hearing
                                                                       and issues
                                                                       related to same in
                                                                       preparation for same.

                               Matthew R.                              Evaluate issues and action
   3/5/2021    01550           Jackson            0.80       340.00    items following                    030460-000001   18662517
                                                                       show cause hearing and
                                                                       conference with
                                                                       associate, Garrett Zoghby,
                                                                       regarding same in
                                                                       preparation to update client,
                                                                       continue
                                                                       further investigation, and
                                                                       begin preparing
                                                                       for next week’s second show
                                                                       cause hearing.

                               Alexander G.                            Multiple phone conferences
   3/5/2021    02570           Zoghby             4.50     1,417.50    with partner, Matt                 030460-000001   18662595
                                                                       Jackson, ADP, and OTK's
                                                                       counsel regarding
                                                                       in-person show cause hearing
                                                                       before District
                                                                       Judge Beaverstock; evaluate
                                                                       arguments and
                                                                       prepare outline of same in
                                                                       preparation for
                                                                       show cause hearing; attend
                                                                       show cause

                                                                       hearing; report to partner,




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                          Page 2 of 17
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 8 of 33                        PageID #: 4003


                                                    Matt Jackson,
                                                    regarding same and action
                                                    items moving
                                                    forward; report to client
                                                    regarding same.

                     Matthew R.                     Draft email to Joel
  3/6/2021   01550   Jackson      0.10     42.50    Tennenberg regarding            030460-000001   18662540
                                                    matter.

                     Matthew R.                     Begin reviewing and
  3/6/2021   01550   Jackson      3.40   1,445.00   analyzing court filings         030460-000001   18662553
                                                    to determine status of
                                                    proceedings as part of
                                                    investigation in preparation
                                                    for second show
                                                    cause hearing; draft notes
                                                    and mental
                                                    impressions regarding same.

                     Matthew R.                     Exchange emails with ADP
  3/7/2021   01550   Jackson      0.20     85.00    (Joel Tennenberg)               030460-000001   18662542
                                                    regarding preliminary
                                                    investigative findings
                                                    concerning negative
                                                    statements made by
                                                    Littler Mendelson attorneys
                                                    about ADP in
                                                    court filings.

                     Matthew R.                     Draft email to Littler
  3/7/2021   01550   Jackson      0.30    127.50    attorneys regarding             030460-000001   18662543
                                                    negative statements made
                                                    about ADP in court
                                                    filings.

                     Matthew R.                     Continue reviewing court
  3/7/2021   01550   Jackson      2.30    977.50    filings to determine            030460-000001   18662554
                                                    status of proceedings as part
                                                    of
                                                    investigation in preparation
                                                    for second show
                                                    cause hearing; draft notes
                                                    and mental
                                                    impressions regarding same.

                     Matthew R.                     Prepare for morning and
  3/8/2021   01550   Jackson      0.70    297.50    afternoon phone calls           030460-000001   18662544
                                                    with client regarding
                                                    investigation to date,
                                                    action items and strategy
                                                    moving forward, and
                                                    preparations for upcoming
                                                    hearing.

                     Matthew R.                     Phone calls with ADP (Joel
  3/8/2021   01550   Jackson      1.20    510.00    Tennenberg, Alice               030460-000001   18662545
                                                    Quinn, and others) regarding
                                                    issues relating
                                                    to subpoena, investigation to
                                                    date, action
                                                    items and strategy moving
                                                    forward, and
                                                    preparations for upcoming
                                                    hearing.

                     Matthew R.                     Begin researching Alabama
  3/8/2021   01550   Jackson      2.20    935.00    and federal law,                030460-000001   18662546
                                                    and review and analyze cases
                                                    and treatises,
                                                    to find legal authority




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                            Page 3 of 17
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 9 of 33                          PageID #: 4004


                                                      supporting client’s
                                                      brief in response to the
                                                      court’s second show
                                                      cause order.

                     Matthew R.                       Begin drafting and revising
  3/8/2021   01550   Jackson        3.60   1,530.00   client’s brief in               030460-000001   18662547
                                                      response to the court’s
                                                      second show cause
                                                      order in preparation to file
                                                      same.

                     Matthew R.                       Exchange emails with
  3/8/2021   01550   Jackson        0.40    170.00    Outokumpu’s counsel and         030460-000001   18662548
                                                      Plaintiffs’ counsel regarding
                                                      issues related
                                                      to subpoena.

                     Matthew R.                       Exchange emails with ADP
  3/8/2021   01550   Jackson        0.60    255.00    (Joel Tennenberg,               030460-000001   18662549
                                                      Kenyanna Scott Bell, Elyse
                                                      Medvetz, Alice
                                                      Quinn, and Robin Raines)
                                                      regarding issues
                                                      relating to upcoming hearing
                                                      and additional
                                                      information requested from
                                                      Outokumpu.

                     Matthew R.                       Review and analyze
  3/8/2021   01550   Jackson        1.40    595.00    documents, email                030460-000001   18662550
                                                      correspondence, and timeline
                                                      prepared by
                                                      Alice Quinn in preparation to
                                                      incorporate
                                                      same into client's brief.

                     Matthew R.                       Phone call with Outokumpu
  3/8/2021   01550   Jackson        0.50    212.50    regarding various               030460-000001   18662551
                                                      issues related to subpoena
                                                      and upcoming
                                                      hearing.

                     Matthew R.                       Phone conference and emails
  3/8/2021   01550   Jackson        1.50    637.50    with plaintiffs’                030460-000001   18662552
                                                      counsel regarding case,
                                                      issues relating to
                                                      subpoena, and OTK's
                                                      representations to court
                                                      regarding same.

                     Matthew R.                       Evaluate findings of
  3/8/2021   01550   Jackson        0.50    212.50    investigation and               030460-000001   18662570
                                                      strategy for bringing same to
                                                      court's
                                                      attention in advance of
                                                      second show cause
                                                      hearing.

                     Alexander G.                     Phone conference with client
  3/8/2021   02570   Zoghby         1.20    378.00    regarding                       030460-000001   18662584
                                                      findings of investigation to
                                                      date, action
                                                      items and strategy moving
                                                      forward, and
                                                      preparations for upcoming
                                                      second show cause
                                                      hearing.

                     Alexander G.                     Phone conference with
  3/8/2021   02570   Zoghby         0.90    283.50    plaintiff counsel               030460-000001   18662585




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                             Page 4 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 10 of 33                           PageID #:
                                      4005

                                                    regarding issues relating to
                                                    subpoena and
                                                    OTK's representations to
                                                    court regarding
                                                    same.

                     Alexander G.                   Phone conferences and
  3/8/2021   02570   Zoghby         0.50   157.50   emails with Judge                 030460-000001   18662586
                                                    Beaverstock's judicial
                                                    assistant and court
                                                    reporter regarding transcripts
                                                    from prior
                                                    hearings needed for
                                                    investigation and
                                                    client's response to second
                                                    show cause order

                     Alexander G.                   Exchange emails with Judge
  3/9/2021   02570   Zoghby         0.20    63.00   Beaverstock's                     030460-000001   18662587
                                                    judicial assistant and court
                                                    reporter for
                                                    transcript of previous oral
                                                    arguments.

                     Alexander G.                   Phone conference with Matt
  3/9/2021   02570   Zoghby         0.70   220.50   Jackson, ADP, and                 030460-000001   18662588
                                                    Littler attorneys regarding
                                                    Littler's
                                                    conflict of interest, Littler's
                                                    negative
                                                    statements in court filings
                                                    and hearings, and
                                                    issues relating to subpoena to
                                                    ADP.

                     Alexander G.                   Phone conference with Alice
  3/9/2021   02570   Zoghby         0.30    94.50   Quinn regarding                   030460-000001   18662589
                                                    various issues relating to
                                                    subpoena.

                     Alexander G.                   Exchange emails with Judge
  3/9/2021   02570   Zoghby         0.20    63.00   Beaverstock's                     030460-000001   18662590
                                                    court reporter regarding
                                                    February 17, 2021
                                                    hearing transcript.

                     Matthew R.                     Review and analyze transcript
  3/9/2021   01550   Jackson        1.20   510.00   from February                     030460-000001   18662533
                                                    17th hearing and evaluate
                                                    strategy for using
                                                    same to support client’s brief
                                                    in response to
                                                    the court’s second show
                                                    cause order.

                     Matthew R.                     Conference with associate,
  3/9/2021   01550   Jackson        1.20   510.00   Garrett Zoghby                    030460-000001   18662534
                                                    regarding issues related to
                                                    upcoming hearing
                                                    and drafts of client’s brief in
                                                    response to
                                                    the court’s second show
                                                    cause order.

                     Matthew R.                     Phone calls with ADP (Joel
  3/9/2021   01550   Jackson        1.00   425.00   Tennenberg and                    030460-000001   18662535
                                                    Kenyanna Scott Bell)
                                                    regarding issues
                                                    relating to subpoena and
                                                    upcoming hearing.




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                               Page 5 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 11 of 33                             PageID #:
                                      4006

                     Matthew R.                       Continue researching
  3/9/2021   01550   Jackson        1.80    765.00    Alabama and federal law,          030460-000001   18662536
                                                      and review and analyze cases
                                                      and treatises,
                                                      to find legal authority
                                                      supporting client’s
                                                      brief in response to the
                                                      court’s second show
                                                      cause order.

                     Matthew R.                       Continue drafting and
  3/9/2021   01550   Jackson        4.20   1,785.00   revising client’s brief           030460-000001   18662537
                                                      in response to the court’s
                                                      second show cause
                                                      order in preparation to file
                                                      same.

                     Matthew R.                       Exchange emails with
  3/9/2021   01550   Jackson        0.60    255.00    Outokumpu’s counsel and           030460-000001   18662538
                                                      Plaintiffs’ counsel regarding
                                                      issues related
                                                      to subpoena and upcoming
                                                      hearing.

                     Matthew R.                       Exchange emails with ADP
  3/9/2021   01550   Jackson        1.70    722.50    (Joel Tennenberg,                 030460-000001   18662539
                                                      Kenyanna Scott Bell, Elyse
                                                      Medvetz, Alice
                                                      Quinn, and Robin Raines)
                                                      regarding issues
                                                      relating to upcoming hearing
                                                      and additional
                                                      information requested from
                                                      Outokumpu.

                     Alexander G.                     Prepare first draft of Alice
 3/10/2021   02570   Zoghby         1.40    441.00    Quinn's                           030460-000001   18662591
                                                      declaration.

                     Alexander G.                     Exchange emails with
 3/10/2021   02570   Zoghby         1.80    567.00    plaintiffs' counsel               030460-000001   18662592
                                                      regarding issues relating to
                                                      subpoena; phone
                                                      calls with plaintiffs' counsel,
                                                      receive thumb
                                                      drive from plaintiffs' counsel
                                                      and analyze
                                                      emails contained thereon
                                                      relating to subpoena
                                                      and related issues.

                     Matthew R.                       Phone calls with associate,
 3/10/2021   01550   Jackson        0.60    255.00    Garrett Zoghby                    030460-000001   18662526
                                                      regarding issues related to
                                                      upcoming hearing
                                                      and drafts of client’s brief in
                                                      response to
                                                      the court’s second show
                                                      cause order.

                     Matthew R.                       Prepare for phone calls with
 3/10/2021   01550   Jackson        0.80    340.00    clients and all                   030460-000001   18662527
                                                      parties regarding issues
                                                      related to subpoena
                                                      and upcoming hearing.

                     Matthew R.                       Phone calls with ADP (Joel
 3/10/2021   01550   Jackson        0.60    255.00    Tennenberg,                       030460-000001   18662528
                                                      Kenyanna Scott Bell, Elyse
                                                      Medvetz, and Robin
                                                      Raines) regarding issues




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                             Page 6 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 12 of 33                           PageID #:
                                      4007

                                                    relating to subpoena
                                                    and upcoming hearing.

                     Matthew R.                     Continue drafting and
 3/10/2021   01550   Jackson      2.90   1,232.50   revising client’s brief           030460-000001   18662529
                                                    in response to the court’s
                                                    second show cause
                                                    order in preparation to file
                                                    same.

                     Matthew R.                     Exchange emails with
 3/10/2021   01550   Jackson      1.40    595.00    Outokumpu’s counsel and           030460-000001   18662530
                                                    Plaintiffs’ counsel regarding
                                                    issues related
                                                    to subpoena and upcoming
                                                    hearing.

                     Matthew R.                     Exchange emails with ADP
 3/10/2021   01550   Jackson      1.90    807.50    (Joel Tennenberg,                 030460-000001   18662531
                                                    Kenyanna Scott Bell, Elyse
                                                    Medvetz, Alice
                                                    Quinn, and Robin Raines)
                                                    regarding issues
                                                    relating to upcoming hearing
                                                    and additional
                                                    information requested from
                                                    Outokumpu.

                     Matthew R.                     Phone call with defense
 3/10/2021   01550   Jackson      1.00    425.00    counsel, Outokumpu,               030460-000001   18662532
                                                    and ADP regarding various
                                                    issues related to
                                                    subpoena and upcoming
                                                    hearing.

                     Matthew R.                     Conferences with associates,
 3/11/2021   01550   Jackson      1.30    552.50    Garrett Zoghby                    030460-000001   18662518
                                                    and Blake Richardson,
                                                    regarding issues
                                                    related to upcoming hearing
                                                    and drafts of
                                                    client’s brief in response to
                                                    the court’s
                                                    second show cause order.

                     Matthew R.                     Phone calls with ADP (Joel
 3/11/2021   01550   Jackson      0.80    340.00    Tennenberg, Elyse                 030460-000001   18662519
                                                    Medvetz, and Robin Raines)
                                                    regarding issues
                                                    relating to upcoming hearing
                                                    and additional
                                                    information requested from
                                                    Outokumpu.

                     Matthew R.                     Perform final revisions to
 3/11/2021   01550   Jackson      3.10   1,317.50   client’s brief in                 030460-000001   18662520
                                                    response to the court’s
                                                    second show cause
                                                    order in preparation to file
                                                    same.

                     Matthew R.                     Revise and finalize Alice
 3/11/2021   01550   Jackson      0.70    297.50    Quinn’s declaration               030460-000001   18662521
                                                    in support of client’s brief in
                                                    response to
                                                    the court’s second show
                                                    cause order, and
                                                    compile all exhibits needed to
                                                    file in
                                                    support of same.




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                            Page 7 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 13 of 33                          PageID #:
                                      4008

                     Matthew R.                     Exchange emails with
 3/11/2021   01550   Jackson        1.40   595.00   Outokumpu’s counsel and          030460-000001   18662522
                                                    Plaintiffs’ counsel regarding
                                                    issues related
                                                    to subpoena and upcoming
                                                    hearing.

                     Matthew R.                     Exchange emails with ADP
 3/11/2021   01550   Jackson        2.10   892.50   (Joel Tennenberg,                030460-000001   18662523
                                                    Kenyanna Scott Bell, Elyse
                                                    Medvetz, Alice
                                                    Quinn, and Robin Raines)
                                                    regarding issues
                                                    relating to upcoming hearing
                                                    and additional
                                                    information requested from
                                                    Outokumpu.

                     Matthew R.                     Review and analyze
 3/11/2021   01550   Jackson        0.60   255.00   additional questions and         030460-000001   18662524
                                                    requests received from
                                                    Outokumpu’s counsel
                                                    and evaluate issues related to
                                                    same,
                                                    including its effect on
                                                    upcoming hearing.

                     Matthew R.                     Review Plaintiffs’ motion for
 3/11/2021   01550   Jackson        0.30   127.50   attorneys’ fees                  030460-000001   18662525
                                                    and supporting exhibits.

                     Matthew R.                     Begin preparing for show
 3/11/2021   01550   Jackson        1.80   765.00   cause hearing.                   030460-000001   18662563

                     Alexander G.                   Perform revisions to ADP's
 3/11/2021   02570   Zoghby         1.30   409.50   response to                      030460-000001   18662593
                                                    court's second show cause
                                                    order.

                     Alexander G.                   Phone conference with
 3/11/2021   02570   Zoghby         0.60   189.00   partner, Matt Jackson,           030460-000001   18662599
                                                    regarding draft of ADP's brief
                                                    in response to
                                                    the court’s second show
                                                    cause order and
                                                    upcoming hearing on same.

                     Blake T.                       Review, analyze, and edit
 3/11/2021   02714   Richardson     0.80   252.00   ADP’s Response to                030460-000001   18665675
                                                    Second Show Cause Order

                     Alexander G.                   Assist partner, Matt Jackson,
 3/12/2021   02570   Zoghby         1.50   472.50   with                             030460-000001   18662596
                                                    preparations for second show
                                                    cause hearing.

                     Alexander G.                   Attend and participate in
 3/12/2021   02570   Zoghby         1.30   409.50   Second Show Cause                030460-000001   18662597
                                                    hearing in Judge
                                                    Beaverstock's courtroom.

                     Alexander G.                   Meeting with plaintiffs'
 3/12/2021   02570   Zoghby         2.00   630.00   counsel and client               030460-000001   18662598
                                                    regarding subpoena and
                                                    details concerning
                                                    information needed by
                                                    plaintiffs.

                     Matthew R.                     Prepare for meeting with
 3/12/2021   01550   Jackson        1.20   510.00   Alice Quinn to                   030460-000001   18662555




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                               Page 8 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 14 of 33                             PageID #:
                                      4009


                                                      prepare her to testify in show
                                                      cause hearing.

                     Matthew R.                       Meet with Alice Quinn to
 3/12/2021   01550   Jackson        2.30    977.50    prepare her to                    030460-000001   18662556
                                                      testify in show cause hearing.

                     Matthew R.                       Draft supplement to client’s
 3/12/2021   01550   Jackson        0.30    127.50    brief responding                  030460-000001   18662557
                                                      to court’s show cause order.

                     Matthew R.                       Perform final preparation for
 3/12/2021   01550   Jackson        3.20   1,360.00   show cause                        030460-000001   18662558
                                                      hearing.

                     Matthew R.                       Attend and handle show
 3/12/2021   01550   Jackson        1.30    552.50    cause hearing.                    030460-000001   18662559

                     Matthew R.                       Phone conference with Joel
 3/12/2021   01550   Jackson        0.20     85.00    Tennenberg                        030460-000001   18662560
                                                      following show cause hearing.

                     Matthew R.                       Draft report to client
 3/12/2021   01550   Jackson        0.50    212.50    following show cause              030460-000001   18662561
                                                      hearing.

                     Matthew R.                       Evaluate action items
 3/12/2021   01550   Jackson        0.80    340.00    following show cause              030460-000001   18662562
                                                      hearing and conference with
                                                      associate,
                                                      Garrett Zoghby, regarding
                                                      same and provide
                                                      instructions regarding same.

                     Alexander G.                     Exchange emails with client
 3/15/2021   02570   Zoghby         0.50    157.50    Alice Quinn                       030460-000001   18662642
                                                      regarding additional steps
                                                      needed to complete
                                                      Plaintiff's requested excel
                                                      production of 278
                                                      individuals.

                     Alexander G.                     Phone conferences and
 3/15/2021   02570   Zoghby         0.30     94.50    emails with Judge                 030460-000001   18662644
                                                      Beaverstock's judicial
                                                      assistant and court
                                                      reporter regarding transcripts
                                                      from Friday's
                                                      second show cause hearing
                                                      needed forclient's
                                                      response to second show
                                                      cause order.

                     Matthew R.                       Evaluate various issues
 3/15/2021   01550   Jackson        0.60    255.00    related to production             030460-000001   18665155
                                                      project in preparation to
                                                      discuss them with
                                                      client and plaintiffs' counsel.

                     Matthew R.                       Exchange emails with
 3/15/2021   01550   Jackson        0.20     85.00    plaintiffs’ counsel               030460-000001   18665158
                                                      regarding issues related to
                                                      production
                                                      project.

                     Matthew R.                       Exchange emails with Alice
 3/15/2021   01550   Jackson        0.40    170.00    Quinn regarding                   030460-000001   18665159
                                                      issues related to production
                                                      project.




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                             Page 9 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 15 of 33                           PageID #:
                                      4010

                     Matthew R.                     Exchange emails with Joel
 3/15/2021   01550   Jackson        0.20    85.00   Tennenberg                        030460-000001   18665160
                                                    regarding action items
                                                    following show cause
                                                    hearing.

                     Matthew R.                     Review and analyze
 3/15/2021   01550   Jackson        1.30   552.50   memorandum and supporting         030460-000001   18665162
                                                    files received from plaintiffs’
                                                    counsel in
                                                    preparation to discuss same
                                                    with client in
                                                    order to complete court
                                                    ordered production.

                     Joy Rockhold                   Confer with Alice Quinn
 3/16/2021   01776   Massey         0.60   129.00   regarding                         030460-000001   18664486
                                                    organization of timesheet
                                                    entries per
                                                    subpoena request from OTK.

                     Joy Rockhold                   Begin review list of identified
 3/16/2021   01776   Massey         2.00   440.00   plaintiffs                        030460-000001   18665026
                                                    and compare to hourly time
                                                    detail reports
                                                    (quarterly spreadsheets for
                                                    the year 2018),
                                                    containing parameters
                                                    identified by Ian
                                                    Rosenthal, which was
                                                    exported/extracted from
                                                    ADP’s payroll software with
                                                    regard to all
                                                    individual hourly employees
                                                    for purposes of
                                                    identifying/excluding
                                                    employees/non-plaintiffs
                                                    from data for
                                                    production to parties in
                                                    litigation.

                     Alexander G.                   Review and analyze Southern
 3/16/2021   02570   Zoghby         2.50   787.50   District cases                    030460-000001   18664301
                                                    for attorney fees awards to
                                                    ascertain Johnson
                                                    factors and precedent on
                                                    same in preparation
                                                    for drafting Request for
                                                    Attorney Fees as
                                                    requested by Judge
                                                    Bearverstock.

                     Rebecca A.                     Confer with Alice Quinn at
 3/16/2021   02662   Gibson         0.60   138.00   ADP, Joy Massey                   030460-000001   18664508
                                                    (A&R), Leigh Lods (A&R)
                                                    regarding
                                                    spreadsheets created with
                                                    time entry
                                                    information responsive to
                                                    subpoena to ADP
                                                    issued by OTK.

                     Rebecca A.                     Review list of identified
 3/16/2021   02662   Gibson         1.60   352.00   plaintiffs and                    030460-000001   18670423
                                                    compare to hourly time detail
                                                    reports
                                                    (quarterly spreadsheets for
                                                    the year 2018),
                                                    containing parameters
                                                    identified by Ian
                                                    Rosenthal, which was




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                              Page 10 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 16 of 33                             PageID #:
                                      4011

                                                       exported/extracted from
                                                       ADP’s payroll software with
                                                       regard to all
                                                       individual hourly employees
                                                       for purposes of
                                                       identifying/excluding
                                                       employees/non-plaintiffs
                                                       from data for
                                                       production to parties in
                                                       litigation.

                     Matthew R.                        Phone conferences and
 3/16/2021   01550   Jackson         0.80    340.00    emails with Alice Quinn          030460-000001   18665110
                                                       regarding status of project in
                                                       order to meet
                                                       court ordered deadline.

                     Matthew R.                        Evaluate issues related to
 3/16/2021   01550   Jackson         0.80    340.00    production project               030460-000001   18665111
                                                       and conference with
                                                       paralegals regarding same.

                     Matthew R.                        Exchange emails with Joel
 3/16/2021   01550   Jackson         0.50    212.50    Tennenberg                       030460-000001   18665112
                                                       regarding issues related to
                                                       subpoena, show
                                                       cause hearing, and
                                                       production project.

                     Matthew R.                        Phone conference and emails
 3/16/2021   01550   Jackson         0.60    255.00    with plaintiffs’                 030460-000001   18665113
                                                       counsel regarding issues
                                                       related to
                                                       production project.

                     Matthew R.                        Review and analyze sample
 3/16/2021   01550   Jackson         0.20     85.00    spreadsheet                      030460-000001   18665114
                                                       received from Alice Quinn in
                                                       preparation to
                                                       send same to plaintiffs’
                                                       counsel.

                     Matthew R.                        Review transcript from show
 3/16/2021   01550   Jackson         0.50    212.50    cause hearing in                 030460-000001   18665115
                                                       preparation to discuss same
                                                       with client.

                                                       Telephone conference with
 3/16/2021   00714   Leigh C. Lods   0.60    132.00    Alice Quinn, of                  030460-000001   18671993
                                                       ADP, Joy Massey and Becky
                                                       Gibson regarding
                                                       project to identify plaintiffs
                                                       on hourly time
                                                       detail reports for subsequent
                                                       production
                                                       responsive to the non-party
                                                       subpoena issued
                                                       by OTK to ADP.

                     Rebecca A.                        Review list of identified
 3/17/2021   02662   Gibson          6.80   1,496.00   plaintiffs and                   030460-000001   18670449
                                                       compare to hourly time detail
                                                       reports
                                                       (quarterly spreadsheets for
                                                       the year 2018),
                                                       containing parameters
                                                       identified by Ian
                                                       Rosenthal, which was
                                                       exported/extracted from
                                                       ADP’s payroll software with
                                                       regard to all




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                               Page 11 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 17 of 33                              PageID #:
                                      4012

                                                       individual hourly employees
                                                       for purposes of
                                                       identifying/excluding
                                                       employees/non-plaintiffs
                                                       from data for
                                                       production to parties in
                                                       litigation.

                     Matthew R.                        Review and analyze various
 3/17/2021   01550   Jackson         1.50    637.50    materials received                030460-000001   18668639
                                                       from plaintiffs’ counsel in
                                                       order to advise
                                                       client regarding same and
                                                       discuss same with
                                                       plaintiffs' counsel.

                     Matthew R.                        Review and analyze various
 3/17/2021   01550   Jackson         0.50    212.50    materials received                030460-000001   18668641
                                                       from ADP in order to advise
                                                       client regarding
                                                       same and discuss same with
                                                       plaintiffs'
                                                       counsel.

                                                       Review list of identified
 3/17/2021   00714   Leigh C. Lods   3.40    748.00    plaintiffs and                    030460-000001   18669487
                                                       compare to hourly time detail
                                                       reports
                                                       (quarterly spreadsheets for
                                                       the first quarter
                                                       of 2020), containing
                                                       parameters identified by
                                                       Ian Rosenthal, which was
                                                       exported/extracted
                                                       from ADP’s payroll software
                                                       with regard to
                                                       all individual hourly
                                                       employees for purposes
                                                       of identifying/excluding
                                                       employees/non-plaintiffs
                                                       from data for
                                                       production to parties in
                                                       litigation.

                     Joy Rockhold                      Continue reviewing list of
 3/17/2021   01776   Massey          4.70   1,034.00   identified                        030460-000001   18670223
                                                       plaintiffs and compare to
                                                       hourly time detail
                                                       reports (quarterly
                                                       spreadsheets for the year
                                                       2018), containing parameters
                                                       identified by
                                                       Ian Rosenthal, which was
                                                       exported/extracted
                                                       from ADP’s payroll software
                                                       with regard to
                                                       all individual hourly
                                                       employees for purposes
                                                       of identifying/excluding
                                                       employees/non-plaintiffs
                                                       from data for
                                                       production to parties in
                                                       litigation.

                     Matthew R.                        Prepare for phone conference
 3/17/2021   01550   Jackson         0.80    340.00    with ADP                          030460-000001   18668634
                                                       representatives and plaintiffs’
                                                       counsel to
                                                       discuss details relating to
                                                       information to be
                                                       provided by ADP.




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                              Page 12 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 18 of 33                             PageID #:
                                      4013


                     Matthew R.                       Phone conference with ADP
 3/17/2021   01550   Jackson        2.30    977.50    representatives and               030460-000001   18668635
                                                      plaintiffs’ counsel to discuss
                                                      details
                                                      relating to information to be
                                                      provided by ADP.

                     Matthew R.                       Phone conferences and
 3/17/2021   01550   Jackson        0.80    340.00    emails with ADP                   030460-000001   18668636
                                                      representatives regarding
                                                      various issues
                                                      relating to information to be
                                                      produced by ADP.

                     Matthew R.                       Exchange emails with
 3/17/2021   01550   Jackson        0.50    212.50    plaintiffs’ counsel               030460-000001   18668637
                                                      regarding various issues
                                                      relating to
                                                      information to be produced
                                                      by ADP.

                     Joy Rockhold                     Continue reviewing list of
 3/18/2021   01776   Massey         7.50   1,650.00   identified                        030460-000001   18668993
                                                      plaintiffs and compare to
                                                      hourly time detail
                                                      reports (quarterly
                                                      spreadsheets for the year
                                                      2019 and 2020), containing
                                                      parameters
                                                      identified by Ian Rosenthal,
                                                      which was
                                                      exported/extracted from
                                                      ADP’s payroll
                                                      software with regard to all
                                                      individual hourly
                                                      employees for purposes of
                                                      identifying/excluding
                                                      employees/non-plaintiffs
                                                      from data for
                                                      production to parties in
                                                      litigation.

                     Matthew R.                       Phone conferences and
 3/18/2021   01550   Jackson        1.30    552.50    emails with Alice Quinn           030460-000001   18669301
                                                      and Robin Raines regarding
                                                      information
                                                      requested by plaintiffs and
                                                      details related
                                                      to same.

                     Matthew R.                       Review and analyze reports
 3/18/2021   01550   Jackson        0.40    170.00    received from                     030460-000001   18669302
                                                      client in preparation to
                                                      discuss same with
                                                      client and plaintiffs’ counsel.

                     Matthew R.                       Conferences with paralegals
 3/18/2021   01550   Jackson        0.60    255.00    regarding various                 030460-000001   18669304
                                                      issues related to expedited
                                                      production
                                                      project and provide
                                                      instructions regarding
                                                      same.

                     Matthew R.                       Draft and revise joint
 3/18/2021   01550   Jackson        0.50    212.50    statement relating to             030460-000001   18669305
                                                      client’s production in
                                                      preparation to file
                                                      same with court after
                                                      production is made.




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                               Page 13 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 19 of 33                              PageID #:
                                      4014


                     Matthew R.                        In-person discussion, phone
 3/18/2021   01550   Jackson         1.80    765.00    conferences and                   030460-000001   18669307
                                                       emails with plaintiffs’ counsel
                                                       regarding
                                                       information needed from ADP
                                                       and preferences
                                                       regarding same and evaluate
                                                       issues related to
                                                       same in preparation to
                                                       discuss same with
                                                       client.

                     Matthew R.                        Exchange emails with Joel
 3/18/2021   01550   Jackson         0.40    170.00    Tennenberg                        030460-000001   18669303
                                                       regarding various issues
                                                       related to matter
                                                       and expedited production
                                                       project.

                     Matthew R.                        Review and analyze draft
 3/18/2021   01550   Jackson         0.40    170.00    explanatory document              030460-000001   18669309
                                                       received from plaintiffs’
                                                       counsel in
                                                       preparation to discuss same
                                                       with client.

                     Rebecca A.                        Review list of identified
 3/18/2021   02662   Gibson          8.30   1,826.00   plaintiffs and                    030460-000001   18671995
                                                       compare to hourly time detail
                                                       reports
                                                       (quarterly spreadsheets for
                                                       the year 2018),
                                                       containing parameters
                                                       identified by Ian
                                                       Rosenthal, which was
                                                       exported/extracted from
                                                       ADP’s payroll software with
                                                       regard to all
                                                       individual hourly employees
                                                       for purposes of
                                                       identifying/excluding
                                                       employees/non-plaintiffs
                                                       from data for
                                                       production to parties in
                                                       litigation.

                                                       Review list of identified
 3/18/2021   00714   Leigh C. Lods   6.30   1,386.00   plaintiffs and                    030460-000001   18669497
                                                       compare to hourly time detail
                                                       reports
                                                       (quarterly spreadsheets for
                                                       the first quarter
                                                       of 2020 and second quarter
                                                       of 2020),
                                                       containing parameters
                                                       identified by Ian
                                                       Rosenthal, which was
                                                       exported/extracted from
                                                       ADP’s payroll software with
                                                       regard to all
                                                       individual hourly employees
                                                       for purposes of
                                                       identifying/excluding
                                                       employees/non-plaintiffs
                                                       from data for
                                                       production to parties in
                                                       litigation.

                     Alexander G.                      Receive and review emails
 3/19/2021   02570   Zoghby          0.20     63.00    (2) from client                   030460-000001   18671243




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                          Page 14 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 20 of 33                         PageID #:
                                      4015

                                                  regarding excel files.

                     Matthew R.                   Review and analyze
 3/19/2021   01550   Jackson      1.40   595.00   information received from         030460-000001   18671599
                                                  client in preparation to
                                                  discuss same and
                                                  produce same.

                     Matthew R.                   Exchange emails with Joel
 3/19/2021   01550   Jackson      0.20    85.00   Tennenberg                        030460-000001   18671602
                                                  regarding various issues
                                                  related to
                                                  production project.

                     Matthew R.                   Review order granting client’s
 3/19/2021   01550   Jackson      0.10    42.50   request to                        030460-000001   18671604
                                                  file motion for attorneys’ fees
                                                  by certain
                                                  time; review notice of
                                                  appearance of
                                                  additional defense counsel.

                     Matthew R.                   Phone conferences and
 3/19/2021   01550   Jackson      1.80   765.00   emails with Alice Quinn           030460-000001   18671594
                                                  and Robin Raines regarding
                                                  various issues
                                                  related to production project.

                     Matthew R.                   Phone conference and emails
 3/19/2021   01550   Jackson      0.30   127.50   with plaintiffs’                  030460-000001   18671595
                                                  counsel regarding various
                                                  issues related to
                                                  production project.

                     Matthew R.                   Revise and finalize client’s
 3/19/2021   01550   Jackson      0.70   297.50   status report in                  030460-000001   18671597
                                                  preparation to file same.

                     Matthew R.                   Draft email to Alice Quinn
 3/20/2021   01550   Jackson      0.10    42.50   and Robin Raines                  030460-000001   18671499
                                                  regarding plaintiffs' counsel's
                                                  comments
                                                  regarding client's production.

                     Matthew R.                   Exchange emails with
 3/20/2021   01550   Jackson      0.10    42.50   plaintiffs' counsel               030460-000001   18671494
                                                  regarding client's production.

                     Matthew R.                   Exchange emails with Joel
 3/22/2021   01550   Jackson      0.10    42.50   Tennenberg                        030460-000001   18675185
                                                  regarding issues related to
                                                  ADP’s production.

                     Matthew R.                   Exchange emails with OTK’s
 3/22/2021   01550   Jackson      0.10    42.50   counsel regarding                 030460-000001   18675186
                                                  issues related to ADP’s
                                                  production.

                     Matthew R.                   Review OTK’s motion to
 3/22/2021   01550   Jackson      0.10    42.50   amend scheduling order            030460-000001   18675187
                                                  and plaintiffs’ response to
                                                  same.

                     Matthew R.                   Exchange emails with
 3/22/2021   01550   Jackson      0.30   127.50   plaintiffs’ counsel               030460-000001   18675180
                                                  regarding issues related to
                                                  ADP’s production.

                     Matthew R.                   Exchange emails with Alice
 3/22/2021   01550   Jackson      0.50   212.50   Quinn and Robin                   030460-000001   18675183




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                          Page 15 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 21 of 33                         PageID #:
                                      4016

                                                    Raines regarding issues
                                                    related to ADP’s
                                                    production.

                     Alexander G.                   Continue analyzing Alabama
 3/23/2021   02570   Zoghby         1.80   567.00   District Courts,                030460-000001   18675420
                                                    11th Circuit, and other
                                                    federal jurisdiction
                                                    cases for attorney fees
                                                    awards to determine
                                                    precedent on enhancing
                                                    lodestar amount in
                                                    preparation for drafting
                                                    Request for Attorney
                                                    Fees as requested by Judge
                                                    Bearverstock.

                     Matthew R.                     Draft email to Alice Quinn
 3/23/2021   01550   Jackson        0.10    42.50   regarding ADP’s                 030460-000001   18675605
                                                    production.

                     Matthew R.                     Review emails and
 3/23/2021   01550   Jackson        0.20    85.00   attachments from                030460-000001   18675607
                                                    plaintiffs’ counsel regarding
                                                    ADP’s
                                                    production.

                     Matthew R.                     Draft email to OTK’s counsel
 3/23/2021   01550   Jackson        0.10    42.50   regarding ADP’s                 030460-000001   18675606
                                                    production.

                     Matthew R.                     Research federal law, review
 3/23/2021   01550   Jackson        1.80   765.00   and analyze                     030460-000001   18675602
                                                    cases, and evaluate issues in
                                                    preparation to
                                                    draft client’s motion for
                                                    attorneys’ fees and
                                                    costs.

                     Matthew R.                     Conference with associate,
 3/23/2021   01550   Jackson        0.60   255.00   Garrett Zoghby,                 030460-000001   18675604
                                                    regarding client’s motion for
                                                    attorneys’ fees
                                                    and costs and provide
                                                    instructions regarding
                                                    same.

                     Alexander G.                   Conference with co-counsel
 3/23/2021   02570   Zoghby         0.60   189.00   regarding ADP's                 030460-000001   18677275
                                                    motion for attorneys’ fees
                                                    and costs and
                                                    evaluate strategy on same.

                     Matthew R.                     Exchange emails with
 3/24/2021   01550   Jackson        0.10    42.50   plaintiffs’ counsel             030460-000001   18678367
                                                    regarding issues related to
                                                    ADP’s production.

                     Matthew R.                     Prepare for phone conference
 3/24/2021   01550   Jackson        0.30   127.50   with plaintiffs’                030460-000001   18678357
                                                    counsel, defense counsel, and
                                                    numerous ADP
                                                    representatives regarding
                                                    information
                                                    produced.

                     Matthew R.                     Phone conference with
 3/24/2021   01550   Jackson        1.70   722.50   plaintiffs’ counsel,            030460-000001   18678360
                                                    defense counsel, and
                                                    numerous ADP




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                        Page 16 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 22 of 33                       PageID #:
                                      4017

                                                  representatives regarding
                                                  information
                                                  produced.

                     Matthew R.                   Exchange emails with Alice
 3/24/2021   01550   Jackson      0.10    42.50   Quinn regarding                 030460-000001   18678366
                                                  issues related to ADP’s
                                                  production.

                     Matthew R.                   Conference with paralegals
 3/24/2021   01550   Jackson      0.20    85.00   regarding                       030460-000001   18678390
                                                  additional production project
                                                  related to
                                                  "edit and audit" reports.

                     Matthew R.                   Review materials received
 3/25/2021   01550   Jackson      0.20    85.00   from counsel                    030460-000001   18682359
                                                  related to second production
                                                  project.

                     Matthew R.                   Exchange emails with all
 3/25/2021   01550   Jackson      0.10    42.50   counsel and ADP                 030460-000001   18682358
                                                  representatives regarding
                                                  issues related to
                                                  second production project.

                     Matthew R.                   Exchange emails with all
 3/26/2021   01550   Jackson      0.50   212.50   counsel and ADP                 030460-000001   18682348
                                                  representatives regarding
                                                  issues related to
                                                  second production project.

                     Matthew R.                   Conference with paralegals
 3/26/2021   01550   Jackson      0.20    85.00   regarding new                   030460-000001   18682349
                                                  details concerning second
                                                  production project.

                     Matthew R.                   Phone conference and emails
 3/26/2021   01550   Jackson      0.40   170.00   with Alice Quinn                030460-000001   18682345
                                                  regarding issues related to
                                                  second production
                                                  project.

                     Matthew R.                   Phone conference and emails
 3/26/2021   01550   Jackson      0.40   170.00   with Joel                       030460-000001   18682347
                                                  Tennenberg regarding status
                                                  of matter.

                     Matthew R.                   Phone conferences with Scott
 3/26/2021   01550   Jackson      0.40   170.00   Hetrick and Matt                030460-000001   18682346
                                                  McDonald regarding need for
                                                  expert
                                                  declarations supporting ADP’s
                                                  motion for
                                                  attorneys’ fees.

                     Matthew R.                   Perform research necessary
 3/27/2021   01550   Jackson      0.80   340.00   to include in                   030460-000001   18682342
                                                  ADP’s motion for attorneys’
                                                  fees and costs,
                                                  and specifically to try to
                                                  locate fee award
                                                  made to attorney defending
                                                  client against
                                                  sanctions.

                     Matthew R.                   Begin drafting ADP’s motion
 3/27/2021   01550   Jackson      2.20   935.00   for attorneys’                  030460-000001   18682343
                                                  fees and costs and supporting
                                                  declarations.




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Time Detail                                                                                Page 17 of 17
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 23 of 33                               PageID #:
                                      4018


                     Matthew R.                           Continue drafting ADP’s
 3/28/2021   01550   Jackson           2.50    1,062.50   motion for attorneys’           030460-000001   18682344
                                                          fees and costs and supporting
                                                          declarations,
                                                          and identify and compile
                                                          necessary exhibits.

                     UNBILLED
                     TOTALS:
                     WORK:           169.90   60,757.50   141 records
                     UNBILLED
                     TOTALS: BILL:   169.90   60,757.50

                     GRAND
                     TOTALS:
                     WORK:           169.90   60,757.50   141 records




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Recap of Cost Detail                                                                                                Page 1 of 1
  Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 24 of 33                                             PageID #:
                                      4019

Recap of Cost Detail
 All Entries                 Matter Number      030460-000001

     Sort by Date       Sort by Timekeeper             Date Worked          1/1/2021             to   3/28/2021
                                                                                                                          Search
 First Column                                         Date Billed                               to
                                                    Invoice
 Second Column                                      Summarize

                               Name / Invoice
 Date          Timekeeper      Number                Code        Rate       Quantity   Amount    Description
  3/9/2021     00000           Firm Attorney         HTRNSCR     580.80        1.00     580.80   Trial/Hearing Transcript Fees
                                                                                                 Vendor=Cheryl K. Powell
                               Voucher=938001 Paid                                               Balance= .00 Amount= 580.80
                                                                                                 Check #324018 03/16/2021

 3/16/2021     00000           Firm Attorney         SLONGD          0.19       7.00      1.33   Long Distance Telephone Calls
                                                                                                 Long Distance Telephone Charges
                                                                                                 (Mobile) from 40847 to
                                                                                                 19732028032 - OUTGOING

 3/16/2021     00000           Firm Attorney         HTRNSCR     308.55         1.00    308.55   Trial/Hearing Transcript Fees
                                                                                                 Vendor=Cheryl K. Powell
                               Voucher=938106 Paid                                               Balance= .00 Amount= 308.55
                                                                                                 Check #324075 03/17/2021

 3/18/2021     00000           Firm Attorney         SLONGD          0.19       1.00      0.19   Long Distance Telephone Calls
                                                                                                 Long Distance Telephone Charges
                                                                                                 (Mobile) from 40847 to
                                                                                                 19732028032 - OUTGOING

                               UNBILLED TOTALS:
                               WORK:                                                    890.87   4 records
                               UNBILLED TOTALS:
                               BILL:                                                    890.87

                               GRAND TOTAL:
                               WORK:                                                    890.87   4 records
                               GRAND TOTAL: BILL:                                       890.87




http://webview/webview/100Desktop/RunTime/pgDisplayPage.aspx?pageno=103932&XS... 3/28/2021
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 25 of 33   PageID #:
                                    4020




               Exhibit 1-B
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 26 of 33   PageID #:
                                    4021
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 27 of 33   PageID #:
                                    4022
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 28 of 33   PageID #:
                                    4023
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 29 of 33   PageID #:
                                    4024
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 30 of 33   PageID #:
                                    4025
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 31 of 33   PageID #:
                                    4026
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 32 of 33   PageID #:
                                    4027
Case 1:18-cv-00317-JB-N Document 312-1 Filed 03/29/21 Page 33 of 33   PageID #:
                                    4028
